              Case 1:19-cr-00395-PKC Document 39 Filed 02/13/20 Page 1 of 2

   NEW YORK
    LONDON
                                         DuaneMorris®                                                          SHANGHAI
                                                                                                               ATLANTA
                                                                                                              BALTIMORE
   SINGAPORE
                                                 FIRM and AFF/l,/ATE 0/HCES                                  WILMINGTON
  PHILADELPHIA
                                                                                                                    MIAMI
    CHICAGO
                                                                                                              BOCA RATON
 WASHINGTON, DC
                                                                                                              PITTSBURGH
 SAN FRANCISCO                                     ERIC R. BRESLIN                                                  NEWARK
 SILICON VALLEY                              DIRECT DIAL: +I 973 424 2063                                      L-1.SVEGAS
   SAN DIEGO                                PERSONAL FAX: +I 973 556 1552
                                                                                                              CHERRYHILL
  LOS ANGELES                              E-MAIL: ERBreslin@duanemorris.com
                                                                                                              LAKE TAHOE
     TAIWAN
                                                                                                                MYANMAR
     BOSTON                                       www.duanemorris.com
                                                                                                                     OMAN
    HOUSTON
                                                                                                    A C,CC REPRESE,\T.JT/l'E OFFICE
     AUSTIN                                                                                                  OFDl'ANE.\lORRJS
      HANOI
 HO CHI MINH CITY                                                                                       ALLIANCES IN MEXICO
                                                                                                             AND SRI LANKA




February 13, 2020

VIAECF
Honorable P. Kevin Castel
United States District Court
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007-1312


          Re:       United States v. Collins, No. 19-cr-00395(PKC)

Dear Judge Castel:

       We are the attorneys for Vance Collins. We write to request that the pretrial briefing
schedule for both the government and the defendants be moved forward two weeks to the
following schedule:                                                                         ~

          •         Both government and defendants' motions in limine will be due on March 3, 2020 ~
                    instead of February 18, 2020;                                                                                       /.,,.
          •         All parties' replies will be due March 13, 2020;                                                              /_,,./'
          •         All parties' opposition motions will be due March 20, 2020.                                     .,·· _,,,--
                                                                                                        ,.,,-,/··

     We require additional time given our recent assignment to the case. The government and
Mr. Kluger consent to the requested adjournment.

          For the Court's convenience, we have included a "So Ordered" line should the Court
 grant this request. Thank you for your consideration.




 DUANE MORRIS LLP ADEI.AWAREI.IMITEDLIABIUTYPARTNERSHIP                             GREGORY R. HAWORTH, RESIDENT PARTNER
 ONE RIVERFRONT PLAZA, 1037 RAYMOND BLVD., SUITE 1800                          PHONE: +I 973 424 2000       FAX: +I 973 424 2001
 NEWARK, NJ 07102-5429
 DMl\10886116.1
            Case 1:19-cr-00395-PKC Document 39 Filed 02/13/20 Page 2 of 2


                                                                            Duane Morris
Honorable P. Kevin Castel
February 13, 2020
Page2

                                                  Respectfully submitted,

                                                  Isl Eric R. Breslin

                                                  Eric R. Breslin


CC: All Counsel of Record (VIA ECF)


SO ORDERED
                      Honorable P. Kevin Castel, U.S.D.J.




DMl\10886116.1
